        Case 1:18-cv-11826-NMG Document 122 Filed 01/08/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


***************************
Steven Sandoe
                Plaintiff
                                                               CIVIL ACTION NO.:
                    v.                                         18-cv-11826-NMG


Boston Scientific Corporation
                             Defendant.
***************************

                                     JUDGMENT
                                     January 8, 2020

Gorton, .D.J.

       In accordance with the Memorandum and Order entered on January 08, 2020,

ALLOWING Motion for Summary Judgment ECF 58.

       JUDGMENT is entered for the Defendant Boston Scientific Corporation.


SO ORDERED.



                                         /s/ Nathaniel M. Gorton

                                         NATHANIEL M. GORTON

                                         United States District Judge
